Citation Nr: 1510193	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO. 11-32 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for the award of a TDIU have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in July 2010 satisfied the duty to notify provisions with respect to the TDIU claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports associated with the VA examinations, along with VA treatment records, private treatment records, Social Security Administration Records (SSA), and lay evidence.

The Veteran's claim was previously remanded by the Board in January 2014 to permit the Veteran to identify any outstanding records and to provide him with a VA examination.  The claims file contains a January 2014 letter to the Veteran requesting that he identify any outstanding records.  In response the Veteran identified two new treating physicians.  These physicians were contacted in June 2014 and records from their respective offices were obtained in July 2014.  The Veteran subsequently submitted a waiver in August 2014 indicating that he had no further evidence to submit.  Thus, with respect to this portion of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Additionally, a VA examination was conducted in June 2014 in connection with the Veteran's claim.  Review of the June 2014 VA examination report reflects that it is adequate for the purpose of adjudicating the Veteran's claim.  Specifically, the examination report reflects that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of above, the Board's January 2014 remand directives have been substantially completed.  Stegall, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. 97 (2008); Dyment, 13 Vet. App. at 146-47 (1999).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claims has been obtained.

II. TDIU

The Veteran has asserted that due to his service-connected disabilities, mainly diabetes and PTSD, he is unable to maintain and secure substantial employment.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).

In this case, service connection has been established for PTSD, rated at 10 percent from November 2, 2006, 50 percent from September 3, 2009, and 70 percent from October 24, 2011; diabetes mellitus, type II, rated at 20 percent from February 6, 2009; tinnitus, rated at 10 percent from June 19, 2006; left upper extremity peripheral neuropathy, rated at 10 percent from February 6, 2009; right upper extremity peripheral neuropathy, rated at 10 percent from February 6, 2009; left lower extremity peripheral neuropathy, rated at 10 percent from February 6, 2009; right lower extremity peripheral neuropathy, rated at 10 percent from February 6, 2009; and bilateral hearing loss, rated as noncompensable from June 19, 2006.  The Veteran has been in receipt of combined disability ratings of 10 percent from June 19, 2006; 20 percent from November 2, 2006; 60 percent from February 6, 2009; 80 percent from September 3, 2009, and 90 percent from October 24, 2011.

In light of the above, it is clear that the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2013).  However, the Board finds that the probative and persuasive evidence reflects that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

In support of his claim, the Veteran submitted a Form 8940 in May 2010.  The form reflects that no service-connected disabilities prevented the Veteran from securing or following any substantially gainful occupation at that time.  The Veteran also reported that he became too disabled to work in January 2003 and had previously worked for Micro Metallics as a forklift operator.  Lastly, the Veteran indicated that he graduated from high school.

The record also contains employment information from Micro Metallics.  The April 2010 statement reflects that the Veteran's employment ended in July 2001.  It also reflects that he retired, possibly due to knee problems.

Social Security Administration records filed in November 2002 reflect that the Veteran was determined to be too disabled to work due to osteoarthritis and allied disorders.  The documents also reflect that the Veteran reported that his knees prevented him from working due to pain and swelling and that he stopped working in July 2001.

The record also contains a number of VA examination reports.  The most recent June 2014 examination report indicates that the Veteran's various service-connected disabilities would not preclude him from employment.  Specifically, the examiner stated that although the Veteran's diabetes is currently not controlled, the diabetes condition would not cause him to be unable to perform similar duties of his most previous occupation, and that he could perform the job realistically within his physical capabilities.  Additionally, the examiner noted that the Veteran did not have any functional impairment as a result of his upper and lower bilateral peripheral neuropathy, as evidenced by the physical examination findings to include: normal upper and lower extremity strength and reflexes, and no difficulty with balance or gait.  The examiner ultimately concluded that the Veteran's current diabetes mellitus type II and upper and lower bilateral extremity neuropathy would not cause him to be unable to obtain or retain substantially gainful employment.  Further, the examiner noted that the Veteran's symptoms of PTSD, in Partial Remission, would affect employment to a mild extent.  With regard to the Veteran's hearing loss, the examiner stated that while his degree of hearing loss may cause difficulty communicating in adverse listening environments (i.e. background noise) it should not prohibit the Veteran from obtaining or maintaining gainful employment.

A May 2009 VA examination report reflects that the Veteran's diabetes has a moderate effect on his activities of daily living and occupation.  An October 2009 examination report reflects that the Veteran's PTSD occasionally causes some interference in performing activities of daily living because the vet has difficulty getting along with people.  He also has difficulty establishing and maintaining effective work/school and social relationships but is able to maintain effective family role functioning.  He has no difficulty with physical health and has no difficulty understanding commands.  The February 2010 VA examination report reflects that the Veteran's diabetes does not restrict activities and has a mild to moderate effect on his daily activities.  Lastly, the July 2010 VA examination report reflects that the Veteran's bilateral hearing loss has a mild effect on his daily activities and occupation.

Based on the evidence as described, the Board does not find that the Veteran is unable to maintain or secure gainful occupation due to his various service-connected disabilities.  While the medical evidence does reflect that his PTSD and diabetes have a mild to moderate effect on his occupation, the evidence does not support finding that this effect is severe enough to preclude employment.  Specifically, the June 2014 examiner concluded that the Veteran's PTSD, bilateral hearing loss, and diabetes with neuropathy, would not prevent him from working.  The 2014 examiner also found that the Veteran did not have any functional impairment as a result of his neuropathy.  None of the VA examination reports indicate that the Veteran is unemployable on account of his service-connected disabilities.  Further, the SSA records from 2002 reflect that the Veteran could no longer work due to a knee disability, for which service-connection is not in effect.  This fact is corroborated by the Micro Metallics employment information which indicates the Veteran retired possibly due to a knee disability.  The Board notes that the Veteran has asserted that he is unemployable due primarily to his PTSD and diabetes.  However, the evidence simply weighs against finding that his PTSD and diabetes are severe enough to prevent him from securing or maintaining gainful employment.  

The Board also acknowledges that the Veteran is not employed.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a) (2013).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The preponderance of the evidence does not support the Veteran's contention that his service-connected disabilities are of such severity as to preclude his participation in any form of substantially gainful employment.  The Board finds that the evidence is against a finding that the Veteran's service-connected disabilities prevent the Veteran from maintaining substantially gainful employment.  The Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


